Citation Nr: 0102990	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-22 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an increased evaluation for the service-
connected prostatitis with urethral stricture, currently 
evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESSES AT HEARING ON APPEAL

The veteran and his brother



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision of the RO which 
determined that a prior rating decision issued in October 
1971 had contained clear and unmistakable error by failing to 
grant service connection for prostatitis with urethral 
stricture.  Consequently, the RO granted service connection 
for prostatitis with urethral stricture and assigned a 10 
percent evaluation retroactive to July 9, 1971.  

Thus, the veteran's current appeal stems from dissatisfaction 
with this 10 percent evaluation, including as assigned 
retroactively to July 1971.  

The Board also notes that the veteran has asserted additional 
claims of service connection for a gastrointestinal 
condition, "thymic," and testicular atrophy due to exposure 
to Agent Orange in service.  As these claims have not been 
developed for appellate review, they are referred to the RO 
for appropriate development.  



REMAND

The veteran was most recently afforded VA examinations in 
relation to his service-connected prostatitis with urethral 
stricture in November 1998 and January 2000; however, the 
Board finds that these examinations are inadequate for 
evaluation purposes because they do not include sufficient 
detail for rating the disability at issue and that, 
consequently, further examination should be conducted on 
remand.  38 C.F.R. § 4.2.  

In addition, the Board also finds that association with the 
claims file of any records of treatment or evaluation for 
this condition would materially assist in the adjudication of 
the veteran's claim.  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Veterans Appeals (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected prostate condition 
since service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The RO should schedule the veteran 
for a comprehensive VA examination by an 
appropriate specialist to determine the 
current severity of his service-connected 
prostatitis with urethral stricture.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All indicated testing in 
this regard should be completed.  The 
examiner should elicit from the veteran 
and record a full clinical history.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
the degree of voiding dysfunction 
attributable to the service-connected 
prostatitis with urethral stricture in 
terms of the Rating Schedule.  The 
examiner should report detailed clinical 
findings and provide a complete rationale 
for any opinion expressed.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim, to 
include consideration of the evaluation 
assigned for the service-connected 
prostatitis with urethral stricture 
retroactively to July 9, 1971, if 
necessary.  The RO in this regard must 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


